Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

Section A
The claim is indefinite and nonenabling because the appearance of the claimed design cannot be determined due to the poor quality of the drawings.
The lines of the drawings are thick, rough and messy. The thick, rough and messy quality of the drawings obstruct the appearance of the claimed design.  For example, the lines forming the post in Figs. 1.1-1.4 blend together form a solid black area.

    PNG
    media_image1.png
    376
    474
    media_image1.png
    Greyscale








The lines forming the post on top of the clamp in Fig. 1.4 is solid black and cannot be distinguished from each other.


    PNG
    media_image2.png
    559
    571
    media_image2.png
    Greyscale











The lines forming the edge of the top element shown in Fig. 1.2 blend together forming a thick black line. The different lines of this area cannot be distinguished
 from each other.

    PNG
    media_image3.png
    649
    455
    media_image3.png
    Greyscale









The lines forming the ridges on the bottom element shown in Figs. 1.1-1.4 blend together making distinguishing the edges of the ridges from each other difficult.


    PNG
    media_image4.png
    483
    367
    media_image4.png
    Greyscale










The words on the side of the top element in Figs. 1.3-1.4 are solid black and blend into each other making the letter indistinguishable from each other.


    PNG
    media_image5.png
    271
    291
    media_image5.png
    Greyscale










Section B
The claim is indefinite and nonenabling because the appearance of the claimed design cannot be determined due to the confusing and inconsistent quality of the drawings.
The appearance of the clamp shown in Fig. 1.4 is distorted and misshapen compared to the clamp shown in Figs. 1.1-1.3. For example, the edges on the side and inside of the clamp shown in Figs. 1.1-1.3 are missing from the clamp shown in Fig. 1.4.


    PNG
    media_image6.png
    376
    474
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    522
    556
    media_image7.png
    Greyscale








The three elements shown in Fig. 1.1 appears to be translucent. Portions of the top element can be seen through the three elements. However, the three elements are shown as solid in the remaining views.

    PNG
    media_image8.png
    291
    271
    media_image8.png
    Greyscale








The edge on the top of the ribbed element shown in Figs. 1.1 and 1.2 is missing from the same area shown in Fig. 1.3.

    PNG
    media_image9.png
    360
    233
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    440
    305
    media_image10.png
    Greyscale










The ridges shown all the knobs are inconsistent with each other in all the views.


    PNG
    media_image11.png
    295
    280
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    276
    328
    media_image12.png
    Greyscale











It is strongly suggested that the Applicant study the drawings for further inconsistencies.
Section C
The claim is indefinite and nonenabling due to a lack of disclosure.  The drawings do not contain enough visual information to determine the appearance of the claimed design.  The three dimensional of the claimed design cannot be understood from the drawings.
It is not clear if the area, element A shown in Fig. 1.1 is a recessed feature or flat indicia.  If the area is a recessed feature, then the depth and perspective of the area is unclear.




    PNG
    media_image13.png
    232
    297
    media_image13.png
    Greyscale














It is not clear if the element B inside of the knob shown in Fig. 1.1 is a recessed feature or flat indicia.  If the element B is a recessed feature, then the depth and perspective of the element B is unclear.

    PNG
    media_image14.png
    295
    357
    media_image14.png
    Greyscale












    PNG
    media_image15.png
    524
    571
    media_image15.png
    Greyscale
The exact shape of the element C shown in Fig. 1.1 and 1.4 is unclear. It is not certain if the bottom and rear of element C possesses any recessed feature or flat indicia.  If element C possesses recessed features, then the depth and perspective of the these features are unclear.







The exact shape of clamp, the element D shown in Fig. 1.1 and 1.4 is unclear. It is not certain if the bottom and rear of clamp possesses any recessed feature or flat indicia.  If the clamp possesses recessed feature, then the depth and perspective of these features are unclear.

    PNG
    media_image16.png
    387
    508
    media_image16.png
    Greyscale









The exact shape of the pivot, element E shown in Fig. 1.1 and 1.4 is unclear. It is not certain if the bottom and rear of element E possesses any recessed feature or flat indicia.  If the element E possesses recessed features, then the depth and perspective of these features are unclear.


    PNG
    media_image17.png
    239
    410
    media_image17.png
    Greyscale








The exact shape of the three elements, element F shown in Fig. 1.1- 1.4 is unclear. It is not certain if the top, bottom and rear sides of element F possesses any recessed feature or flat indicia.  If element F possesses recessed feature, then the depth and perspective of these features are unclear.

    PNG
    media_image18.png
    358
    487
    media_image18.png
    Greyscale








The exact depth and perspective of the inside of element G shown in Fig. 1.2 is unclear.  Also, it is not certain if the features on the inside of Element G possesses any recessed feature or flat indicia.  If the features on the inside of Element G possesses a recessed feature, then the depth and perspective of these features are unclear.

    PNG
    media_image19.png
    481
    473
    media_image19.png
    Greyscale








The views of the claimed design are insufficient whereby to make and reproduce without resort to conjecture.
Due to the poor quality of the drawings, due to the confusing and inconsistent quality of the drawings and due to the lack of disclosure, the appearance of the claimed design cannot be determined.  Hence, the claim cannot be understood and is indefinite.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b) for indefiniteness of disclosure.  

Special Note
Applicant is reminded that if new drawings are submitted for this application, then the drawings must be properly numbered according to Hague Administrative Instructions Section 405(a).  See MPEP § 2909.02.  Each view of the drawings must be labelled using two separate figures separated by a dot. (e.g., 1.1, 1.2, etc.).



Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZENIA IBANEZ BENNETT whose telephone number is (571)272-2466.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4 PM C.S.T.
Please note, the Examiner cannot return calls international calls outside the U.S. You may attempt to reach the Examiner via email at zenia.bennett@uspto.gov. Emails are not considered an official response to the Office and are not considered confidential.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZENIA I BENNETT/Primary Examiner, Art Unit 2913                                                                                                                                                                                                      
	

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZENIA IBANEZ BENNETT whose telephone number is (571)272-2466.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4 PM P.S.T.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZENIA I BENNETT/Primary Examiner, Art Unit 2913